DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28, 31 and 33-36 and 38-43 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Krig1 
Regarding claim 28, Krig teaches an image processing apparatus comprising: at least one processor and/or circuit configured to function as a plurality of units comprising (note that the broadest reasonable interpretation of “at least one processor and/or circuit” is the alternative case of at least one processor or circuit such that at least one circuit or processor is required by the claims which perform functions as specified below; see Krig, paragraphs 0030 and figure 3 teaching “a method 300 for enhancing 3-D images, in accordance with embodiments” and “may be executed on a computing or other electronic device, as will be more particularly described hereinafter” where each such unit is considered to correspond to a function being performed by the computing device making it such an obtainment unit, identification unit, etc., when it performs the functions as explained and referenced below):
(1) an obtainment unit configured to obtain a condition of shading for a specific object region in an image (note that “shading” especially as used in the context of the claims is a broad term which is interpreted to mean the manner in which an object appears in any type of image as differing shades of various hues or tones assigned to any given pixel based on lighting creating shading effects that depict surfaces for an object depicted in an image such that these various shades can make up various depictions of an object and a “condition” of shading for some specific object region in an image could then be interpreted as a state of shading for some region or some situation with respect to shading which applies for example such as whether or not to apply shading effects for example;
thus see Krig, paragraphs 0024-0029 and figure 2 teaching the device functioning to obtain a condition of shading for a specific object region in an image such as “3-D polygonal mesh 102” which “forms the structure of a human face” which is a type of image and further “the mesh may be encoded as a depth map in a 2-D array where the array values indicate the depth of each point” such that this is also an image of an object and specific object regions in the image such as the faces of each mesh which may be “a plurality of control points” and “is a position within the polygonal mesh 102 that includes corresponding information such as color, normal vectors and texture coordinates” and “texture information adds details, colors, or image texture information to the triangular mesh” and the “Image may be applied or texture-mapped onto surface polygon mesh 102 to thereby produce image 104” such that this is also an image obtained which also includes the specific object regions in the image and its information and this information may be considered a condition of shading for a specific object region in an image as for example any of the “normal” or “color” information for each object region is a condition of shading for these regions as such information may not only indicate the current state of shading of each control point but also may be used for performing shading operations such that these are conditions of shading in that manner as well; see further as in figure 2 where there is an exemplary version of specific object regions in an image as “a sphere that is subdivided into a plurality of triangular surfaces 202, 204, 206 . . . , 214, etc., in accordance with embodiments” and “surfaces (e.g., 202, 204, 206, . . . , 214, etc.) of surface mesh 200 corresponds to a section of the texture image (not shown) of the exemplary sphere” and using such information and additional processing, “the actual scene lighting may be recovered using vector analysis of the surface normal of each surface with the viewing position plane surface normal, which yields the direction of the light source vectors, which is useful for relighting the mesh” and the shading condition for each section is analyzed “in order to determine actual scene lighting direction vectors and light source color”), wherein the obtainment unit obtains, as the condition of shading, a radiation direction of environmental light illuminating the specific object region (see Krig, paragraphs 0024-0029 teaching obtaining the condition of shading which includes a radiation direction of environmental light illuminating a specific object region such as explained above and with reference to figure 2 where there is an exemplary version of specific object regions in an image as “a sphere that is subdivided into a plurality of triangular surfaces 202, 204, 206 . . . , 214, etc., in accordance with embodiments” and “surfaces (e.g., 202, 204, 206, . . . , 214, etc.) of surface mesh 200 corresponds to a section of the texture image (not shown) of the exemplary sphere” and using such information and additional processing, “the actual scene lighting may be recovered using vector analysis of the surface normal of each surface with the viewing position plane surface normal, which yields the direction of the light source vectors, which is useful for relighting the mesh” and the shading condition for each section is analyzed “in order to determine actual scene lighting direction vectors and light source color” such that this scene lighting direction is a radiation direction of environmental light illuminating the specific object regions of any object, where of course figure is exemplary and this occurs for the face regions as in figure 1; further see paragraph 0029 teaching “surfaces and their corresponding surface normal vectors from the polygon mesh are used together as set to compute an approximation of the light source vector L for a given image” such that these “normal vectors may then be used to adjust, add or take away, enhance, change the color of or otherwise alter the lighting of captured 3-D images”);
(2) an identification unit configured to identify a normal direction of an object in the specific object region (see Krig, paragraphs 0024-0029 teaching the device functioning as an identification unit to identify a normal direction of an object in the specific object region as ”actual scene lighting may be recovered using vector analysis of the surface normal of each surface with the viewing position plane surface normal, which yields the direction of the light source vectors, which is useful for relighting the mesh” such that this identifies a normal direction if the surface object in the specific object region; furthermore, Krig teaches “surfaces and their corresponding surface normal vectors from the polygon mesh are used together as set to compute an approximation of the light source vector L for a given image” such that these “normal vectors may then be used to adjust, add or take away, enhance, change the color of or otherwise alter the lighting of captured 3-D images” such that again normal directions are identified and utilized for each region );
 (3) a correction unit configured to apply an effect of virtual light to the specific object region (see Krig, paragraph 0028 as above teaching “actual scene lighting may be recovered using vector analysis of the surface normal of each surface with the viewing position plane surface normal, which yields the direction of the light source vectors, which is useful for relighting the mesh” such that this relighting the mesh is recognized as applying an effect of virtual light to the specific mesh and as in paragraph 0029 “surfaces and their corresponding surface normal vectors from the polygon mesh are used together as set to compute an approximation of the light source vector L for a given image” and “normal vectors may then be used to adjust, add or take away, enhance, change the color of or otherwise alter the lighting of captured 3-D images” such that these are examples of the device acting as a correction unit which applies the effect of virtual light to the specific object regions of the mesh where “to adjust, add, or take away, enhance, change the color of or otherwise alter the lighting of captured 3-D images, and the …set of surface normal vectors” ); 
(4) a first determination unit configured to determine a radiated direction of virtual light to be applied by the correction unit, based on the condition of shading that is obtained by the obtainment unit (see Krig, paragraphs 0028-0029 above establishing that the surface normal of each region and its shading condition is determined to correct the shading and does so by determining a radiated direction of virtual light as in paragraphs 0036-0037 teaching “properties or characteristics of the light source are adjusted, which may generally include, but is not limited to, adjusting the brightness, color (i.e., hue, saturation, chroma, etc.), color intensity or luminance of the light, and adding and removing light sources” and that virtual light may be applied such as when “increasing lighting of a dark surface by adding light from a new position” and/or a radiated direction of virtual light may be applied as “one or more light sources may be added by adding a position vector having an associated light source color, which added light source may be directed generally to all surfaces or selectively to certain surfaces, such as, for example, surfaces having a color intensity equal to, greater than, or less than a predetermined threshold” such that the radiated direction of such light is “directed” to “all surfaces” or “selectively to certain surfaces”), and
(5) a second determination unit configured to determine a degree of the effect of the virtual light to be applied by the correction unit, based on (a) the normal direction identified by the identification unit and (b) the radiated direction determined by the first determination unit (see Krig, paragraphs 0035-0037 teaching to determine the degree of the effect of the virtual light to be applied based on the normal direction identified by the identification unit where similarly to as explained above, “light source vectors are determined, which includes determining the half-way normal vectors for each, or a desired subset, of the individual texture image sections” and the “highest-ranking individual texture image section and the corresponding half-way normal vector of that surface may be used to determine the light source vector via known vector methods to thereby determine the location of the light source in 3-D space, which allows for subsequent changes to the lighting of each surface texture to a new set of light sources” such that the normal direction identified is used to determine the effect of virtual light as it is necessary to first get this normal information and the radiated direction determined above then determines a degree of the effect of the virtual light to be applied as for example “increasing lighting of a dark surface by adding light from a new position” such that “one or more light sources may be added by adding a position vector having an associated light source color, which added light source may be directed generally to all surfaces or selectively to certain surfaces, such as, for example, surfaces having a color intensity equal to, greater than, or less than a predetermined threshold” such that again the normal direction is necessary to determine lighting directions and which regions should be corrected and then this information is used again when determining which surfaces should have the radiated direction of the virtual light directed at them),
 wherein if there are a plurality of the specific object regions in the image, the obtainment unit obtains the shading condition for each specific object region, and the second determination unit determines the degree of the effect of virtual light for each specific object region (see Krig, paragraphs 0035-0037 teaching as above that there are specific object regions which are the “image sections” and each surface normal for these is determined as explained above where for each surface, “light source vectors are determined, which includes determining the half-way normal vectors for each, or a desired subset, of the individual texture image sections” and the “highest-ranking individual texture image section and the corresponding half-way normal vector of that surface may be used to determine the light source vector via known vector methods to thereby determine the location of the light source in 3-D space, which allows for subsequent changes to the lighting of each surface texture to a new set of light sources” such that the normal direction identified is used to determine the effect of virtual light for each region along with the specific shading condition of each region as it is necessary to first get this normal information and the radiated direction determined above then determines a degree of the effect of the virtual light to be applied to each section as for example “increasing lighting of a dark surface by adding light from a new position” such that “one or more light sources may be added by adding a position vector having an associated light source color, which added light source may be directed generally to all surfaces or selectively to certain surfaces, such as, for example, surfaces having a color intensity equal to, greater than, or less than a predetermined threshold” such that here each object region has a degree of effect determined based on the shading condition explained above).
Regarding claim 31, Krig teaches all that is required as applied to claim 28 above and further teaches wherein the at least one processor and/or circuit is further configured to function as: a detection unit configured to detect a face region as the specific object region (see Krig, paragraphs 0024-0027 and figure 1 teaching a face region of an image as a specific object region which is detected as the camera identifies the subject and provides a mesh and further processing on the subject face).
Regarding claim 33, Krig teaches all that is required as applied to claim 31 above and further teaches wherein the detection unit further detects a specific organ in the face region (note that the claim does not limit or define how the function that “detects a specific organ in the face” operates nor what such detection entails and the broadest reasonable interpretation of the claim limitation is that some organ in the face, perhaps a nose or mouth organ is detected meaning that its presence or existence is discovered or identified in some manner; thus see Krig, paragraphs 0024-0029 and figure 1 illustrating the surface regions of the face including the nose and mouth and eyes which are represented by different surfaces and these are detected as they are captured by the camera and then each surface of these face organs is identified and has a surface normal and other information about it identified meaning that each of these face organs are detected in the face region), and
wherein the identification unit identifies the normal direction of the object region based on information regarding the specific organ detected by the detection unit (see Krig, paragraphs 0024-0029 as explained above where the specific organs are detected as above and information such as “color, normal vectors and texture coordinates” for each region is determined such that the identification unit is able to identify the normal direction of the object region for each specific object region which has been determined).
Regarding claim 34, Krig teaches all that is required as applied to claim 28 above and further teaches wherein the identification unit divides the specific object region into a plurality of subregions and then identifies a normal direction for each of the subregions (see Krig, paragraphs 0024-0029 teaching ”actual scene lighting may be recovered using vector analysis of the surface normal of each surface with the viewing position plane surface normal, which yields the direction of the light source vectors, which is useful for relighting the mesh” such that this identifies a normal direction if the surface object in the specific object region; furthermore, Krig teaches “surfaces and their corresponding surface normal vectors from the polygon mesh are used together as set to compute an approximation of the light source vector L for a given image” such that these “normal vectors may then be used to adjust, add or take away, enhance, change the color of or otherwise alter the lighting of captured 3-D images” such that again normal directions are identified and utilized for each region and as can be seen in figures 1 and 2 the face region has been divided into object regions which can be seen which can be subdivided into mesh surface where the normal direction for each of these subregions is considered; note also paragraphs 0032-0033 teaching the “surface mesh may then be partitioned into surface mesh sections” and “surface mesh sections may be of any desired geometric shape, including triangles, quadrilaterals, etc., 3-D points and surface vectors” such that these are the regions and surfaces mentioned above for which the normal direction is determined).
Regarding claim 35, Krig teaches all that is required as applied to claim 34 and further teaches wherein the second determination unit determines the degree of the effect of virtual light for each of the subregions based on a corresponding normal direction (see Krig, paragraphs 0024-0029 as explained above where the device acts as the second determination unit when it determines the degree of effect of virtual light for each of the subregions as this relighting with virtual light begins with normal direction analysis of all subregions such that all effects of virtual light are based on the normal direction of the subregions in this manner and also as in paragraphs 0036-0037 the virtual light for each subregion is affected based on the “properties or characteristics of the light source” including “adjusting the brightness, color (i.e., hue, saturation, chroma, etc.), color intensity or luminance of the light, and adding and removing light sources” and “increasing lighting of a dark surface by adding light from a new position” as well as “one or more light sources may be added by adding a position vector having an associated light source color, which added light source may be directed generally to all surfaces or selectively to certain surfaces, such as, for example, surfaces having a color intensity equal to, greater than, or less than a predetermined threshold” such that each subregion may have a degree of effect based on the placement of the virtual light and its properties).
Regarding claim 36, Krig teaches all that is required as applied to claim 28 and further teaches wherein the at least one processor and/or circuit is further configured to function as a distance obtainment unit configured to obtain distance information for an object in the specific object region (see Krig, paragraphs 0028-0031 teaching the device and processor functioning to obtain distance information for an object in the specific object region such as where a “a 3-D image is captured using a 3-D stereo camera, depth sensor, multi-view camera, stereo satellite, other depth-capturing imaging device, or depth-capturing method, such as, for example, the methods of Simultaneous Localization and Mapping (SLAM) or Light (typically Laser) Detection and Ranging, or otherwise being provided with a source 3-D image” and where “[e]xtracting  depth and texture information 304 may include extracting or otherwise determining the depth or texture maps from the captured 3-D image data” such that this “depth” data is recognized as distance information for an object in the specific region with the 3D coordinates functioning to give a distance from the camera to the object and thus give the 3D points meaning in the coordinate system ), and wherein the identification unit identifies the normal direction based on the distance information obtained by the distance obtainment unit (see Krig, paragraphs 0028-0035 teaching the distance information obtained as explained above to give the surfaces each 3D coordinates and “for each individual surface mesh section 202-214 of surface mesh 200 the corresponding texture image section of the 3-D image depth or texture map is determined” such that the texture map includes the normals as explained above and as in paragraph 0035 “light source vectors are determined, which includes determining the half-way normal vectors for each, or a desired subset, of the individual texture image sections” such that the normal direction comes from the 3D capture unit giving distance information on which the mesh and its information is based).
Regarding claim 38, Krig teaches all that is required as applied to claim 28 and further teaches wherein the degree of the effect of virtual light changes depending on the radiated direction of the virtual light (see Krig, paragraphs 0036-0037 teaching that “one or more light sources may be added by adding a position vector having an associated light source color, which added light source may be directed generally to all surfaces or selectively to certain surfaces, such as, for example, surfaces having a color intensity equal to, greater than, or less than a predetermined threshold” and for example this may comprise “decreasing the color intensity of the one or more surfaces to effectively remove light or provide anti-light, which may be useful for removing glare in one embodiment, or increasing lighting of a dark surface by adding light from a new position” such that if the virtual light is not directed at a certain surface than there will be no effect and if the direction comes from adding lighting from a new position directed at a dark surface for example then this would change the effect based on the radiated direction of the virtual light and its placement and position).
Regarding claim 39, Krig teaches all that is required as applied to claim 28 and further teaches wherein the degree of the effect of virtual light changes depending on a position of a virtual light source that radiates the virtual light (see Krig, paragraphs 0036-0037 where similarly to as explained above, the position of the virtual light also effects the degree of effect as for example when adding a new light this may be for “increasing lighting of a dark surface by adding light from a new position” such that here one may increase the effect of virtual light on a dark surface by placing it in a new position). 
Regarding claim 40, Krig teaches all that is required as applied to claim 28 above and further teaches wherein the image is obtained with an image sensor (see Krig, paragraph 0031 teaching for example “a 3-D image is captured using a 3-D stereo camera, depth sensor, multi-view camera, stereo satellite, other depth-capturing imaging device, or depth-capturing method, such as, for example, the methods of Simultaneous Localization and Mapping (SLAM) or Light (typically Laser) Detection and Ranging, or otherwise being provided with a source 3-D image” such that these are all examples of image sensors from which the image is obtained).
Regarding claim 41 Krig teaches all that is required as applied to claim 28 above and further teaches wherein the at least one processor and/or circuit is further configured to function as:
an image capture unit configured to obtain the image (see Krig, paragraph 0031 teaching for example “a 3-D image is captured using a 3-D stereo camera, depth sensor, multi-view camera, stereo satellite, other depth-capturing imaging device, or depth-capturing method, such as, for example, the methods of Simultaneous Localization and Mapping (SLAM) or Light (typically Laser) Detection and Ranging, or otherwise being provided with a source 3-D image” such that these are all examples of image sensors from which the image is obtained); and
an instruction unit configured to instruct to perform an application of the effects of virtual light by the correction unit (see Krig, paragraphs 0036-0038 teaching the device acting as such an instruction unit when it performs an application of the effect of virtual light by the correction unit as ”adjustment of the properties or characteristics of the light source performed at block 314” which includes all of the corrections as taught above including for example “one or more light sources may be added by adding a position vector having an associated light source color, which added light source may be directed generally to all surfaces or selectively to certain surfaces, such as, for example, surfaces having a color intensity equal to, greater than, or less than a predetermined threshold”), and
wherein the correction unit applies the effect of virtual light to an image obtained by the image capture unit in a condition where the application of the effect of virtual light is instructed by the instruction unit (see Krig, paragraphs 0030-0038 and figure 3 teaching that the image obtained is the one which the correction unit applies the virtual light to, under the instruction of the device instructing the unit to perform the steps as in figure 3 for example ).
Regarding claim 42, the instant claim is directed toward a control method of an image processing apparatus where the functions performed by such a control method of the apparatus are coextensive with functions performed by the apparatus of claim 28.  Therefore, the limitations of claim 42 correspond to the limitations of claim 28; thus it is rejected on the same grounds as claim 28.
Regarding claim 43, the instant claim is directed towards another apparatus in the embodiment of a “non-transitory machine-readable medium storing instructions that causes, when executed by at least one processor, the at least one processor to function as” various units performing functions where the functions performed are coextensive with functions performed by the apparatus of claim 28.  Krig teaches such an apparatus and the functions as explained in the rejection of claim 28 and teaches in paragraph 0041 and figure 5 an equivalent non-transitory medium type embodiment (teaching “a tangible, non-transitory computer-readable media 500 storing code for enhancing 3-D images, in accordance with embodiments” and “media 500 may include code configured to direct the processor 502 to perform the methods described herein, and particularly method 300”). In light of this, the limitations of claim 42 correspond to the limitations of claim 28; thus it is rejected on the same grounds as claim 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krig in view of Steinberg et al2 (“Steinberg”).
Regarding claim 37, Krig teaches all that is required as applied to claim 36 above but fails to teach wherein the distance obtainment unit (a) captures a plurality of images by changing an in-focus distance in a focus detection process and (b) then obtains the distance information based on the captured images.  While Krig teaches various techniques to obtain distance information based on captured images, there is no teaching or suggestion of the claimed technique for obtaining the distance information.  Thus Krig is found to be a base device upon which the claimed invention can be seen as an improvement through such a technique which captures a plurality of images by changing an in-focus distance in a focus detection process and then obtains the distance information based on the captured images where such information allows more accurate application of virtual light.
In the same field of endeavor relating to detecting regions of images in order to correct/edit images based characteristics of such a region, Steinberg teaches “analyzing and processing a digital image using face detection within said image to achieve one or more desired image processing parameters” and to edit an image with respect to “one or more regions” which are detected (see paragraphs 0026-0031) and teaches when simulating virtual light that an obtainment unit captures a plurality of images by changing an in-focus distance in a focus detection process and then obtains the distance information based on the captured images (see Steinberg, paragraph 0197 teaching when applying virtual light to an image such as “simulating fill flash in digital photography” that a “digital camera may be used to shoot a series of photographs of a scene at various focal distances” and “[t]hese pictures may be subsequently analyzed to determine distances to different objects in the scene” such that “[r]egions of these pictures may have their brightness selectively adjusted based on the aforementioned distance calculations and may be then combined to form a single, photographic image”).  Steinberg further teaches that this information on the captured images is for multiple regions of a facial object detected (see Steinberg, supra, teaching “information regarding the existence of facial regions within the image is used, e.g., to particularly selectively adjust the brightness of the facial regions”), further showing the applicability of the technique.  Thus Steinberg teaches the above techniques applicable to the base device of Krig.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Krig to incorporate the teachings of Steinberg as doing so would be no more than the application of a known technique to a base device ready for improvement and would yield predictable results and result in an improved system.  The modification would yield predictable results as Krig already seeks to determine distance information for regions of objects in images in order to more accurately simulate the effects of virtual light and already teaches and suggests that distance information about object regions is useful when applying the virtual light effects as it can help to determine surface normals and that the manner of obtaining such information is not limited and could include any technique (see Krig, paragraphs 0031-0036 teaching “a 3-D image is captured using a 3-D stereo camera, depth sensor, multi-view camera, stereo satellite, other depth-capturing imaging device, or depth-capturing method, such as, for example, the methods of Simultaneous Localization and Mapping (SLAM) or Light (typically Laser) Detection and Ranging, or otherwise being provided with a source 3-D image” and from this information the mesh may be created along with the texture information including the surface normal information which may control the degree of effect of virtual light with respect to any object portion) and thus such distance information could be similarly used as acquired by the technique of Steinberg obtaining the distance information.  The results would yield an improved system with expanded capabilities for determining desired distance information usable in Krig as such information could be acquired “by a digital camera without the camera moving, generally involving a camera employing a very fast image capture process” as suggested by Steinberg (see Steinberg, paragraph 0197).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28, 38, 39, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 10 of U.S. Patent No. 10,475,237. Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Note the similarities indicated in bold between the two claims in the table below.
Conflicting US Patent No. 10,475,237
Pending Application 16/585,593
Claim 1. 
An image processing apparatus comprising:
one or more processors; and
a memory that stores a program which, when executed by the one or more processors, causes the one or more processors to function as units comprising:
(1) a calculation unit configured to calculate an evaluation value representing a degree of shading for an object region in an image;
(2) a determination unit configured to determine, based on the evaluation value, if the degree of shading for an object region is necessary to be increased or decreased;
(3) a setting unit configured to set a virtual light source based on the determination result of the determination unit; and
(4) a correction unit configured to apply effects of virtual light irradiated by the virtual light source in the image,
wherein the calculation unit calculates the evaluation value based on one or more of (a) contrast of the object region, (b) a luminance histogram of the object region in the image, (c) properties of a boundary of a shaded region of the object region, and (d) an area of a shaded region of the object region,
wherein the setting unit sets the virtual light source so that the virtual light illuminates a shaded region of the object region, in a case where it is determined by the determination unit that the shading needs to be decreased, and
wherein the setting unit sets the virtual light source so that illuminated areas in the object region due to environmental light and the virtual light overlap, in a case where it is determined by the determination unit that the shading needs to be increased.
Claim 2.The image processing apparatus according to claim 2, wherein the setting unit sets the virtual light source so that a sign of an angle formed by the direction of radiation of the environmental light and a normal vector representing the object region is different from a sign of an angle formed by the direction of radiation of the virtual light and the normal vector, in a case where it is determined by the determination unit that the shading needs to be decreased
Claim 3
The image processing apparatus according to claim 2, wherein the setting unit sets the virtual light source so that a sign of an angle formed by the direction of radiation of the environmental light and a normal vector representing the object region is different from a sign of an angle formed by the direction of radiation of the virtual light and the normal vector, in a case where it is determined by the determination unit that the shading needs to be decreased.

Claim 28.
An image processing apparatus comprising: at least one processor and/or circuit configured to function as a plurality of units comprising:



(1) an obtainment unit configured to obtain a condition of shading for a specific object region in an image, wherein the obtainment unit obtains, as the condition of shading, a radiation direction of environment light illuminating a specific object region;
(2) an identification unit configured to identify a normal direction of an object in the specific object region;

(3) a correction unit configured to apply an effect of virtual light to the specific object region 
(4) a first determination unit configured to determine a radiated direction of virtual light to be applied by the correction unit, based on the condition of shading that is obtained by the obtainment unit, and
(5) a second determination unit configured to determine a degree of the effect of the virtual light to be applied by the correction unit, based on (a) the normal direction identified by the identification unit and (b) the radiated direction determined by the first determination unit,
 wherein if there are a plurality of the specific object regions in the image, the obtainment unit obtains the shading condition for each specific object region, and the second determination unit determines the degree of the effect of virtual light for each specific object region.


Thus it can be seen that the instant claim 28 is mostly a broader version of the conflicting patented claim 3 (of course made up of the limitations of claims 1 and 2 upon which it is dependent) and thus is effectively a genus to the species recited in claim 3 of the conflicting patent.  The more specific claim 3 of the conflicting patent thus anticipates the claimed genus in the pending application as the conflicting claims perform the method of claim 28 of the pending application when running the more specific implementation.  In conflicting claim 3, the differences between the claims are more specific limitations in the conflicting claim as well as additional functions, but the functions performed in the conflicting claims function to perform the same functions as in the pending claim such that the device running as claimed in conflicting claim 3 reads on the device of claim 28.  Note for example that the calculation unit reads on the obtainment unit as it performs functions of overlapping scope and obtains such shading conditions when calculating such values and the determination unit determines the degree of the effects of virtual light in the pending claim in a broader manner than the shading conditions analyzed/evaluated in the more specific conflicting claim.  Note the conflicting claims also mention an “object region” in claims 2 and 3 which are affected differently and thus read on the limitations in the instant claims where each specific object region is affected when there are multiple object regions as there would not be a way to perform both of these aspects of the claim unless there are multiple specific object regions. Note that similar reasoning applies to independent claims 42 and 43 which are at least as broad as claim 28 which is already anticipated by the conflicting claim(s) as explained above.
The following table illustrates remaining corresponding conflicting claims between the pending application and the conflicting patent, in each case the conflicting claims anticipating the broader claims of the pending application such that one of ordinary skill in the art when reading the conflicted claims would at once envisage the invention claimed in the pending application. (MPEP 804 (2)(B)(1)).
Conflicting Patent 10475237
Pending Application 16903212
1,2,3
38
1,2,3
39
2 or 10
40
2 or 10
41


In the above dependent claims, it can be seen that for each claim, the corresponding functions are already contained within the corresponding claim such that in each case the conflicting claims again anticipate each of the claims noted above as the same functions are performed in the conflicting claims as are performed in the pending claims above.
Claims 28, 31 and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10475237 in view of Krig.
In each of these claims, assuming arguendo, the conflicting claim 1 differs from the specific claim limitations of claim 28, given that Krig as applied above teaches each aspect of the claim, then any missing limitation of the conflicting claim 1 would be obvious to fill with the teachings of Krig, given that the conflicting claim 1 is already clearly in the same field of endeavor and any technique from Krig could be applied to conflicting claim 1, such as all of techniques taught in the above rejections.  Thus the conflicting claim 1 would stand as a base device upon which Krig’s techniques could applied with predictable results and to result in an improved system of relighting as in Krig.  In the interest of brevity, and given that claim language may continue to change, the Examiner will not provide detailed reasoning for each claim as it should be clear from the explanation above the manner in which conflicting claim 1 and Krig can be combined in each situation.
Response to Arguments
Applicant’s arguments submitted in “REMARKS” dated 6/27/2022 with respect to claim(s) 28 and 31 and 33-36 and 38-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
However, the Examiner notes that Applicant’s arguments against Kokemohr as modified were not persuasive as Applicant did not address the Oosawa reference which was used to reject the claim language challenged by Applicant previously.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regardless, in performing an updated search and consideration of the claims and in light of the amendments changing the scope of the claims, the Examiner has opted to apply the Krig prior art as anticipating the above claims as fully explained above.  Thus it should be understood that the Kokemohr and Oosawa references are still considered highly relevant and must be considered as well in any future updated searches in view of any possible amendments that may or may not be submitted by Applicant.
Regarding Applicant’s arguments against the obviousness type double patenting rejections, Applicant’s arguments are not persuasive.  Applicant argues that the conflicting patent does not specifically recite “a specific object region” and determining a degree of effect for each region “if there are a plurality of the specific object regions.”  The Examiner respectfully disagrees.  Claims 2 and 3 recite applying different effects of virtual light when the object region has certain properties and thus within the scope of the claims is that the object region is made up of multiple regions such that they can be affected differently.  Furthermore, as explained above, given that Krig already teaches each limitation of the claims, then combining Krig with the conflicting claim would lead to rejection of each claim under obviousness type double patenting using a combination of the conflicting claim 1 and the techniques of Krig as explained above.  Thus the double patenting rejections remain.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613            


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB NO. 20140176535
        2 US PGPUB No. 2010/0054549